Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 16, 2022

                                           No. 04-22-00133-CV

        IN RE Rudy Wilkins DE LA GARZA, Maria Ysais and Idea Apps, LLC, Relators

                                           Original Proceeding 1

                                                  ORDER

        On March 3, 2022, relators filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relators did not show they are entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 16, 2022.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CV06052, styled Dawn Prieskorn v. Rudy Wilkins De La Garza, Marie
Ysais, and Idea Apps LLC, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable David J.
Rodriguez presiding.